DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bakholdin et al (US 6,175,172).
Bakholdin et al disclose a rotor hub comprising: a frustoconical body (22) having a base (unnumbered top of 22a, see Fig 4B), a frustum (22a), and a longitudinal axis extending therebetween (see Figure 3); and a plurality of elongated protrusions (22c) spaced about a circumference of the base (unnumbered top of 22a, see Fig 4B) and extending from the base (unnumbered top of 22a, see Fig 4B) parallel to the longitudinal axis (see Figure 3) and in a direction of the frustum (22a): each elongated protrusion (22c) terminating in an end which includes a contact pad (22e, 22d) configured to mate with a surface of a rotor (col. 8 lines 9-20).
Re claim 3, upon rotation of the rotor hub and the rotor, the elongated protrusions (22c) are configured to flex radially outward to maintain contact between the contact surfaces pads and the mating surface of the rotor and to maintain concentricity between the rotor hub and the rotor (A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim, see MPEP 2114 II).
Re claim 4, the frustoconical body (22) includes an opening angle of 50 degrees (see Fig 4B).
Re claim 5, the rotor hub (22) is constructed from at least one of a metal (col. 7 lines 40-44), a composite, or combinations thereof.
Re claim 6, the rotor hub (22) is constructed from at least one of aluminum or an aluminum alloy (col. 7 lines 40-44).
Re claim 7, the frustoconical body (22) and the plurality of elongated protrusions (22c) are constructed as a single-piece rotor hub (see Fig 4B).
.
Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKY A JOHNSON/Primary Examiner, Art Unit 3656